Laughlin, J.
(dissenting):
The decree admitted the will to probate, but adjudged.that the codicil was hull and void upon the ground that at the time of its execution the ■ testatrix “ had not sufficient mental testamentary capacity ” to execute the same, and “ was not free from restraint or compulsion of her husband, Patrick Stapleton.”
The appellant Stapleton was the husband of the testatrix, and he *7alone was benefited by the codicil. He was duly cited on the probate proceedings, but failed to appear, and as to him the decree was entered by default. The appellant O’Leary is one of the executors of the will and it was probated on his application. Father Boyle, the testatrix’s parish priest, was the other executor, and he appeared in the proceeding, but has not appealed. The will consisted of thirteen clauses or paragraphs, apart from that in which the executors are appointed. The first eleven clauses directed the payment of her debts and funeral expenses and the sale of the house and lot where she resided, and of which she died seized and gave legacies aggregating $5,600, together with two specific bequests, one of her life insurance and the other of another lot' and. improvements within the city of Hew York. By the 12th clause she gave, devised and bequeathed the rest, residue and remainder of her property to the children of her deceased sister Mary Eagan, share and share alike. By the 13th clause she declared that she made no mention of her husband in her will “ because he is already well enough provided with this world’s goods to need anything from' me.” The will was executed on the 26th day of February, 1899. The codicil was executed on the 18th day of March, 1899". It expressly revoked the 12th and 13th clauses of the will, and further provided as follows:
“ I give, devise and bequeath to my beloved husband, Patrick Stapleton, all the moneys deposited to my credit in the Harlem Savings Bank, 124th St. and Third Ave., Hew York City, all the moneys deposited in the Emigrant Industrial Savings Bank, 51 Chambers St., .Hew York, and all the moneys deposited in the Bank for Savings to my credit 24th St. and Third Ave., Hew York .City. And, I do hereby further give, devise and bequeath all the rest, residue and remainder of my estate, both real and personal, to my said husband for himself, his heirs and assigns forever, with the exception of my piano, which I give to Maria Clair.”
At the outset the respondents challenge the right of the appellants or either of them to appeal from this decree, and this is the first question to be considered. The appellant O’Leary takes nothing under the will or codicil except his appointment as executor which has been confirmed by the decree. It is, therefore, contended and seems clear to us, that he is not aggrieved by that part *8of the decree which declines probate to the codicil within the fair intent and meaning of the provision of the Code authorizing such an appeal by an aggrieved party. (Code Civ. Proc. §§ 1294, 2568 ; Matter of Hodgman, 11 App. Div. 344; affd., 161 N. Y. 627; Matter of Coe, 55 App. Div. 270; Bryant v. Thompson, 128 N. Y. 426; Matter of Hodgmam, 140 id. 421.)
The appellant Stapleton, being the sole party benefited by the codicil, is manifestly the “ party aggrieved ” by that portion of the decree from which the appeal is taken. The record, however, fails to show that he appeared in the probate proceeding, and as to him the decree seems to have been “ rendered or made upon his default.” The' court is, therefore, without jurisdiction to hear the appeal. (Code Civ. Proc. §§ 1294; 256S; Matter of Peekamose Fishing Club, 151 N. Y. 511; Innes v. Purcell, 58 id. 388; Flake v. Van Wagenen, 54 id. 25 ; McMahon v. Rauhr, 47 id. 67, 72.)
It follows that both appeals should be dismissed, with separate bills of costs, one to the respondents Annie Eagan and Hugh.Eagan, and one to the special guardian of the infant respondents, payable by the appellants personally.
If, however, we. are to consider the merits of the appeals, I think we should arrive .at the same conclusion, except that the decree should be affirmed, with such separate bills of costs to the respondents, instead of being dismissed.
The beneficiaries under, the 12th clause of the will answered the petition .for the probate of the will and codicil, and objected to the probate of the codicil. No objection was made to the probate of the will. Its provisions and the circumstances attending its execution are material, therefore, only so far as they have a bearing on the contest over the codicil.
An examination of the merits requires.a review of the facts. On such an appeal this court has the same power to decide questions of fact which the surrogate had, and it may receive further testimony or documentary evidence, or appoint a referee, and may, if necessary or proper, direct a jury trial of the material questions of fact. (Code Civ. Proc. §§ 2586, 2587, 2588.) We have not been requested, however, to receive further testimony or evidence, nor has it been suggested that the facts could be changed upon a new trial. The proper consideration of the appeal, therefore, requires an expression, *9of the individual judgment of each member of the court upon the question as to whether the evidence shows that the testatrix was competent to make the codicil, and that it was her free voluntary, act, or whether it shows that she was either incompetent or was unduly influenced by her husband.. A careful examination and consideration of the evidence convinces me that the learned surrogate has properly decided the facts.
The amount or value of the estate does not appear, but the value of the house and lot where the testatrix resided, according to the witness Sullivan, who drew the codicil, was $17,500. The .testatrix died on the 31st day of March, 1899, or thirteen days after the execution of the codicil. On the twelfth day of February preceding her death, according to the evidence of the appellant O’Leary, who was her family physician, the testatrix became ill, and was from that time on confined to her bed. She was upwards of forty-six years of age, weighed from 175 to 195 pounds, of ordinary intelligence, able to write, of a talkative disposition, and for something like thirteen years or more she had been engaged in the dry goods business . on her own account. Her ailment was cirrhosis of the liver. At first she could take little solid food, but was confined to a liquid diet early in her illness. Her heart action was affected at times, causing a shortness of breath. She ceased to be talkative arid became dozy, gradually growing worse, and was unconscious for about two days before her death. About three weeks before her death she ceased to order supplies for her house or to retain charge of her moneys. Her husband was or had been a policeman. Her living apartments were on the second floor over her store in the building 476 Brook avenue which was owned by her. Her household consisted of her husband, her cousin Julia Minton, who was her housekeeper, a boy named Joseph Clarence, known as William Stapleton, and John Clare, a boarder. During her illness she had a nurse, Mrs. Beets. Of these, Julia Minton and John Clare only were called as witnesses. Henry W. Bates, Esq., acted as legal adviser for the testatrix. She had employed him to draw her will and informed him how she desired to leave her property, and the will was ready about a month before it was executed. The delay in its execution was owing to her absence from the city. After her return and on February ninth she called at her attorney’s office and *10obtained her bank books which she had left with him. On this occasion, according to the testimony of Miss Girvin, a stenographer employed by Mr. Bates, she walked to the car with the testatrix at the latter’s request, and the testatrix inquired of her concerning the will and particularly about the provision concerning her husband, stating that her husband received a pension from the police department, but squandered it in a policy shop.
At the time of the execution of the will on the twenty-sixth of February the husband was present and heard Mr. Bates carefully read and explain the will to the testatrix. On hearing the provisions of the will the husband asked, “ Where do I come in ? ” to which the testatrix replied, “ Ton are taken care of all right.” Mr. Bates, Miss Girvin and the husband were the subscribing witnesses to the will.
The alleged codicil was executed twenty days after the execution of the will. Although the testatrix knew how to write and had signed her name to the will, it is conceded that she did not write her name to the codicil, but it is claimed that she" executed it by making her mark. At the time of the . execution of the codicil it appears that she made an attempt to sit up and sign her name, but was so-weak thaLshe was unable to do either. She was-then upon her death bed. Her limbs for sometime had been swollen by her disease and she had virtually ceased to talk except in answer to questions. It was shown that at times both prior and subsequent thereto she was irrational. The testimony of her niece, a disinterested witness, showed that on the twelfth of March the testatrix inquired about the health of a number of her relatives who had been dead for years, and that the appellant Stapleton told the witness on this occasion that the testatrix had been that way all along; that the testatrix was dozing and did not seem to understand -what was said to her, and said to a cousin of the witness in her presence that the witness had been there that morning and taken her to church. Another disinterested niece of the testatrix testified that she visited her on the nineteenth or twenty-sixth of March and found her dozing and wandering in her mind during the two hours the ■witness remained; that at first the testatrix mistook her for a cousin of the-witness, but that just as the witness was leaving she called her by name and gave her some pictures to take home, *11which was apparently the only rational conversation she held during that time.
The testimony of Father Boyle and Father Farrelly, his assistant, is entirely consistent with her incompetency at the time of the execution of the codicil. Their testimony indicates that at times she was rational and that at times her memory was gone and she was irrational. On the nineteenth of March Father Farrelly administered to her the rites of the church, and in his opinion she was then of sufficient mind to understand these religious ministrations; but the fact that a woman critically ill is able to comprehend that she is facing death falls far short of establishing that she was of sufficient mind, memory and disposition to think of her terrestrial affairs sufficiently to make a valid disposition of her property.
The direct evidence as to what transpired at the time the codicil was executed is very conflicting, and the witnesses have so contradicted themselves as to seriously discredit their testimony. I recognize the rule that relatives have a right, without being charged with duress or undue influence, to call attention to their claims upon the bounty of a person about to make a will; but in the case at bar I am impressed with the belief, from reading and weighing the testimony, that the husband unduly influenced his dying wife to make this codicil contrary to her wish and intent at a time when she was not of sound and disposing mind and memory. It is significant that he defaulted on the probate proceedings and did not take the stand as a witness. It was competent for him to deny that he manifested displeasure at the will as originally made and executed. Concededly the testatrix was then competent and far stronger both bodily and mentally than at the time of the execution of the codicil, yet his complaint that he was receiving nothing under the will had no effect on her mind at that time. It was competent for him to deny his admission to the niece on the twelfth of March that the testatrix had been in that flighty, irrational condition all along during her illness. It was also competent for him to show that he was not properly provided for, was not receiving a pension and had not squandered it by playing policy as stated by the testatrix. Tet he has not denied any of these things.
The appellant O’Leary first testified that at the beginning of her illness the testatrix asked him to draw a paper, giving her money in *12tiie banks to her husband, but he subsequently altered his testimony and fixed the time after the execution of the will. Tie says, she told him she had made a-will,and left her husband out, and she wanted to right the wrong and that he drew a paper to that effect, which she signed. The paper was not produced. He also says that he ascertained from his brother on the day of the execution of the codicil that this paper would not be effectual for the purpose intended and advised the testatrix to that effect, whereupon she summoned her husband, who suggested that they get a lawyer, and that, at the request of the testatrix, the husband went out, and, within fifteen or twenty minutes, came back with Lawyer Sullivan ; that he ivas present during the attorney’s talk with her and did not hear her give the .latter the names of the banks, but he subsequently changed his testimony'and said the lawyer talked'with her privately ; that.the husband was in and out and was present when the codicil was finally, read to the testatrix, and executed. He also says that' Mrs. Minton, the housekeeper, was present and propped the testatrix up with a pillow at the time the lawyer had her make her mark, but this Mrs. Minton denies.
The attorney who drew the codicil first testified that, pursuant to a message left at his house, he called on the testatrix between el even and twelve o’clock on the evening of the seventeenth of March;. that he had done some criminal business for her relatives at her request, but he knew that Mr. Bates Avas her attorney; that the testatrix told him that her husband had earned the money and she had taken care of it for him and she wanted to change her will-; that lie read the will and handed it back to her because lie wished the doctor to be present at the time of the execution of the codicil and made an appointment for the next day; that he came pursuant to that appointment and not, as claimed by Dr. Sullivan, on the summons of the husband; that he drew the.-codicil in the kitchen ; that the testatrix told him she desired her husband to have the property disposed of by the 12th and 13th clauses of the will,, and that after he drew the codicil .he read it to her. At first he testified -that lie conferred with ■ nobody before going to the • testatrix’s room, but later he said that he saw the appellant Stapleton in the kitchen and' told him to keep out of the room where testatrix was; that,,after liis-interview Avith the testatrix, when he went to *13the kitchen to draw the codicil, Stapleton was there and brought the ink. After he had been repeatedly asked to state all the conversation between him and the testatrix and had failed to show where he got the names of the banks which he inserted in the codicil, he finally testified that he got them from the testatrix and located them from memory. When asked to repeat the whole conversation again, he then first revealed the fact that this was his third visit to the testatrix and that he had called to see - her about a week or ten days before, pursuant to word left at his house, by whom he did not know, and says that on that occasion she told him she wanted her will changed so as to give the balance to her husband, but that she could not get the will herself, and he departed on the understanding that he would call when sent for.
It appears from the testimony of this attorney that he volunteered the information to the testatrix that there would be a surplus out of the premises where she lived after paying the legacies which she had provided for in the will, and that she thereupon informed him that she wanted her husband to have that also. When asked if she was strong, enough to sign her name he says that he did not know she could write, although, according to his evidence, he had the will before him signed by her.
I regard it as quite significant that the husband persisted in being in the room when the codicil was read and executed, after he had been advised by the attorney to remain out. There is no rational explanation for a change of intention on the part of the testatrix between the time of the execution of her will and codicil. There appeared to have been no change in her relations with her - nieces for whom she provided in the 12th clause of the will. Nor does it appear that there was any change in her relations with her husband or in his financial affairs. It was not shown or attempted to be shown that the husband earned the money which was deposited in these banks as stated by her, according to the testimony of some of the witnesses. Nor was it shown that she authorized the summoning of attorney Sullivan on either the first or second occasion. If she led appellant to believe, as he testified, that she was relying solely on the paper, drawn by him, to change her will then it is clear that she was incompetent and was being imposed upon, for *14concededly there had been negotiations and interviews with the attorney who finally drew the codicil.
The evidence in this case covers more than 100 pages of the printed record and 1 have not attempted to digest it all. I have called attention in a general way to that which I deem probable and which to my mind satisfactorily indicates and justifies the inference that the codicil was not the free act of a competent testatrix.
I, therefore, see no occasion for ordering a jury trial, and if the merits are to be considered I favor affirmance with separate bills of costs to the respondents as indicated.
Decree reversed, and new trial ordered before a jury, with costs to appellant to abide event.